Name: Regulation (EEC) No 992/72 of the Commission of 15 May 1972 amending Regulation No 172/66/EEC fixing coefficients of equivalence for olive oil
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  economic analysis
 Date Published: nan

 Avis juridique important|31972R0992Regulation (EEC) No 992/72 of the Commission of 15 May 1972 amending Regulation No 172/66/EEC fixing coefficients of equivalence for olive oil Official Journal L 115 , 17/05/1972 P. 0007 - 0008 Finnish special edition: Chapter 3 Volume 4 P. 0160 Danish special edition: Series I Chapter 1972(II) P. 0420 Swedish special edition: Chapter 3 Volume 4 P. 0160 English special edition: Series I Chapter 1972(II) P. 0434 Greek special edition: Chapter 03 Volume 7 P. 0248 Spanish special edition: Chapter 03 Volume 5 P. 0256 Portuguese special edition Chapter 03 Volume 5 P. 0256 REGULATION (EEC) No 992/72 OF THE COMMISSION of 15 May 1972 amending Regulation No 172/66/EEC fixing coefficients of equivalence for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 2727/71,2 and in particular Article 13 (4) thereof; Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Articles 3 (4) and 9 thereof; Whereas Commission Regulation No 172/66/EEC4 of 5 November 1966, as last amended by Regulation (EEC) No 2445/71,5 fixed coefficients of equivalence for the different varieties and qualities of unrefined olive oil; Whereas the low level of production of "lampante" oil in the Community and in Spain, the main exporting country, has given rise, particularly in recent weeks, to a considerable increase in offer prices for this oil on the world and Community markets ; whereas on the other hand the high level of production of edible virgin oil in the Community has led to a fall in value of this quality which has been reflected in the price of oil of the same quality offered on the world market; Whereas for this reason there has been a considerable change in the differences between the offer prices of the various qualities of oil in relation to those taken into account when the coefficients of equivalence were last fixed ; whereas, to ensure correct application of the levy system, a new Annex containing suitable coefficients for the olive oil which is the subject of the offers concerned should be substituted for the Annex to the Regulation referred to above; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats; HAS ADOPTED THIS REGULATION: Article 1 The Annex to this Regulation shall be substituted for the Annex to Regulation No 172/66/EEC. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1972. For the Commission The President 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 282, 23.12.1971, p. 8. 3 OJ No 197, 29.10.1966, p. 3393/66. 4 OJ No 202, 7.11.1966, p. 3481/66. 5 OJ No L 252, 13.11.1971, p. 11. ANNEX Coefficients of equivalence for the different varieties and qualities of unrefined olive oil >PIC FILE= "T0050844">